Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
Emitimos este voto disidente para hacer constar los fun-damentos por los cuales entendemos que en las circunstan-cias de este caso no procede que se le impute al Ledo. Gregorio Igartúa De La Rosa una violación al Art. 3.3(e) de la Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico, Ley Núm. 12 de 24 de julio de 1985, según enmendada, 3 L.P.R.A. see. 1801 et sea.
I — (
El Ledo. Gregorio Igartúa De La Rosa (Ledo. Igartúa) comenzó a rendir servicios profesionales como abogado para el Municipio de Aguadilla (Municipio) en 1993. Desde el 8 de julio de 1994 hasta el 30 de septiembre de 1999, se desempeñó como miembro de la Junta de Directores del Banco Gubernamental de Fomento (en adelante Junta), re-presentando al sector privado. Por sus funciones como miembro de la Junta, el Ledo. Igartúa sólo recibía como compensación trescientos dólares ($300) en concepto de dietas por asistir a reuniones.
*841Mientras ocupaba el cargo en el Banco Gubernamental de Fomento (B.G.F.), el Ledo. Igartúa continuó renovando su contrato de servicios profesionales con el Municipio. Así, pues, después de haber sido nombrado a la Junta, el peti-cionario rindió servicios legales al Municipio desde el 1ro de julio de 1994 hasta el 30 de julio de 1998, mediante contratos de servicios profesionales que fueron prorro-gando anualmente durante ese periodo. Todos los contratos sobrepasaban la cantidad de tres mil dólares ($3,000).
Dos semanas después de haber comenzado sus funcio-nes en el B.G.F., el Ledo. Igartúa envió una carta de 30 de agosto de 1994 al entonces Secretario de Hacienda y tam-bién Presidente de la Junta, Manuel Díaz Saldaña, en la cual le solicitó una dispensa con relación al contrato de servicios profesionales que tenía con el Municipio. En dicha misiva, el Ledo. Igartúa también indicó que mientras se resolvía el asunto de la dispensa, “me abstendré en la Junta de cualquier asunto relacionado al Municipio de Aguadillo”.(1)
El Ledo. Igartúa nunca obtuvo respuesta del Secretario de Hacienda con relación a su solicitud de dispensa. Así las cosas, el 28 de mayo de 1998 la Oficina de Etica Guberna-mental (O.E.G.) presentó una querella contra el Ledo. Igar-túa por violación al Art. 3.3(e) de la Ley de Etica Guberna-mental del Estado Libre Asociado de Puerto Rico (Ley de Ética Gubernamental), 3 L.P.R.A. sec. 1823(e). La O.E.G. le imputó al peticionario el no haber obtenido la dispensa correspondiente para contratar con el Municipio mientras era funcionario del BGF, según lo exige el citado Art. 3.3(e) de la Ley de Ética Gubernamental. El Ledo. Igartúa con-testó la querella y señaló que la Oficina del Comisionado de Asuntos Municipales (O.C.A.M.) le había concedido *842una dispensa retroactiva para los años en los cuales había otorgado contratos de servicios profesionales con el Municipio.
Luego de varios trámites procesales, lh O.E.G. le im-puso al peticionario una multa de tres mil dólares ($3,000) por haber violado el Art. 3.3(e) de la Ley de Ética Guber-namental, supra. Inconforme, éste recurrió al Tribunal de Circuito de Apelaciones, el cual denegó el recurso solicitado. Señaló el foro apelativo que el Ledo. Igartúa era un funcionario público, por lo cual le aplicaba el citado Art. 3.3(e) y que, efectivamente, había violado dicha disposición.
Aún inconforme, el Ledo. Igartúa recurrió ante nos me-diante recurso de certiorari. Alegó, esencialmente, que sus funciones en el B.G.F. no lo catalogaban como un funciona-rio público y, por lo tanto, la Ley de Ética Gubernamental no le aplicaba, y que el citado Art. 3.3(e) era inconstitu-cional.
Ciertamente, no cabe duda de que las funciones del Ledo. Igartúa en el B.G.F. y la naturaleza de su cargo en dicha entidad lo cualifican como un funcionario público, y como tal, está sujeto a las disposiciones de la Ley de Ética Gubernamental. Sin embargo, por las razones que expon-dremos, consideramos que en este caso no procede la impo-sición de sanciones al Ledo. Igartúa. Veamos.
El citado Art. 3.3(e) de la Ley de Ética Gubernamental dispone, en lo pertinente, lo siguiente:
(e) Ningún funcionario o empleado público podrá ser parte o tener algún interés en las ganancias o beneficios producto de un contrato con cualquier otra agencia ejecutiva o dependen-cia gubernamental a menos que el Gobernador, previa reco-mendación del Secretario de Hacienda y del Secretario de Jus-ticia, expresamente lo autorice. 3 L.P.R.A. sec. 1823(e).
En términos muy sencillos, esta disposición requiere *843que un funcionario público solicite y obtenga una dispensa del Gobernador, según lo recomienden los Secretarios de Hacienda y de Justicia, para que pueda contratar simultá-neamente con otra agencia o dependencia gubernamental. A manera de excepción, dicha dispensa no es necesaria cuando se trata de contratos por menos de tres mil dólares ($3,000), de financiamiento de viviendas asegurado por una agencia gubernamental o programas de incentivos, o cuando se trata de préstamos y garantías que auspician las distintas agencias gubernamentales.
Aunque la facultad última para conceder dispensas bajo esta sección le fue concedida al Gobernador, éste ha dele-gado dicha facultad a diversos funcionarios o jefes de agencia. En los casos en que la agencia contratante sea un municipio, la facultad para conceder dispensas bajo el ci-tado Art. 3.3(e) le fue otorgada a la O.C.A.M. mediante Orden Ejecutiva OE-1991-86 de 17 de diciembre de 1991.
Como señaláramos anteriormente, el Ledo. Igartúa, como miembro de la Junta, era un funcionario público. Por consiguiente, de acuerdo con el Art. 3.3(e) de la Ley de Etica Gubernamental, supra, y la OE-1991-86, éste debía solicitar una dispensa para contratar sus servicios profe-sionales con el Municipio y, a su vez, continuar ejerciendo sus funciones en el B.G.F., la cual O.C.A.M. tenía facultad de otorgar o denegar.
No hay controversia en cuanto al hecho de que el Ledo. Igartúa no obtuvo una dispensa de la O.C.A.M. para conti-nuar su relación profesional con el Municipio luego de su nombramiento en el B.G.F., hasta luego de sometida la querella por la O.E.G. No obstante, los hechos de este caso demuestran que el Ledo. Igartúa no fue indiferente ante lo requerido por la Ley de Etica Gubernamental. Como cues-tión de realidad, el peticionario sí solicitó una dispensa para continuar contratando con el Municipio apenas dos semanas después de haber comenzado sus funciones en el B.G.F. Lo que sucede es que la solicitud no fue hecha a la *844O.C.A.M., sino a través del Secretario de Hacienda, funcio-nario que, según el propio Art. 3.3(e) de la Ley de Etica Gubernamental, supra, tiene la facultad y el deber de ha-cerle recomendaciones al Gobernador relacionadas a la concesión de dispensas.
De otra parte, este Art. 3.3(e) dispone que un funciona-rio público que desee contratar con una entidad guberna-mental tiene que solicitar una dispensa antes de otorgar el referido contrato. Según la prueba que obra en el expe-diente, la relación profesional del peticionario con el Muni-cipio comenzó mediante un contrato prorrogable de año en año el 1ro de julio de 1993, es decir, antes de éste ser nom-brado en la Junta, cosa que ocurrió el 8 de junio de 1994. Es desde esta fecha que el peticionario advino a ser un funcionario público sujeto a los requisitos del citado Art. 3.3(e) de la Ley de Ética Gubernamental.
Como se puede apreciar, a la fecha en que el Ledo. Igar-túa fue nombrado al B.G.F., ya estaba vigente el contrato entre éste y el Municipio. Más aún, a esa fecha dicho con-trato había quedado prorrogado por un año adicional, se-gún lo disponía su cláusula número cuatro.(2) En estas cir-cunstancias era sencillamente imposible para el peticionario solicitar la dispensa antes de contratar con el Municipio, pues ya dicho contrato estaba vigente cuando comenzó sus funciones en el B.G.F. Resulta, pues, ilógico que se le penalice por esta razón.
Nótese, además, que en el momento en que el Ledo. Igartúa solicitó la dispensa al Secretario de Hacienda —Manuel Díaz Saldaña— éste era también el Presidente de la Junta. Lógicamente, el Ledo. Igartúa le solicitó dis-pensa a este funcionario, ya que el Secretario de Hacienda *845no sólo era el Presidente de la Junta de la cual el peticio-nario formaba parte, sino que además tenía el deber, según lo dispuesto en el propio Art. 3.3(e), supra, de hacer la re-comendación que entendiese pertinente sobre si debía o no otorgarse la dispensa.
El proceder del Ledo. Igartúa hay que analizarlo a la luz de lo resuelto recientemente por este Tribunal en O.E.G. v. Cordero, Rivera, 154 D.P.R. 827, 850-851 (2001). Allí ex-presamos que
... el propósito primordial de la Ley de Ética, según enmen-dada, y su Reglamento, es combatir y prevenir la corrupción en todas las ramas de gobierno, prohibir que los funcionarios ha-gan uso de ventajas indebidas en la consecución de sus intere-ses personales, y que utilicen su posición de liderato y poder para obtener beneficios económicos indebidos. (Énfasis suplido.)
Además, señalamos específicamente nuestra preocupa-ción de que, en nuestro afán de combatir la corrupción, desvirtuásemos los propósitos de la Ley de Ética Guberna-mental,
... convirtiéndola en un instrumento para cometer injusti-cias, dañar permanentemente la reputación de funcionarios públicos que han servido al país con dignidad, honradez y de-dicación, y desalentar el que las personas más capacitadas escojan dedicarse al servicio público. Id., pág. 856.
Consideramos que la aplicación automática de las dis-posiciones de la Ley de Ética Gubernamental al caso de autos, sin tomar en consideración el contexto en que se da la conducta alegadamente no ética del Ledo. Igartúa, con-lleva precisamente la injusticia que advertimos en O.E.G. v. Cordero, Rivera, supra. Evaluadas las gestiones del pe-ticionario en cuanto a su solicitud de dispensa y la forma en que se condujo durante sus funciones en el B.G.F. y como abogado del Municipio, no encontramos ni tan si-quiera un asomo de corrupción gubernamental. La con-ducta del peticionario podría ser catalogada quizás como *846de dejadez, la cual ni siquiera es atribuible enteramente a su persona ya que, si bien es cierto que no le dio segui-miento a su solicitud de dispensa, también es cierto que el Secretario de Hacienda, funcionario facultado por la propia ley para intervenir en dicho procedimiento, tampoco hizo nada al respecto, ni siquiera cuando advino a ser el Con-tralor de Puerto Rico en 1997. Por el contrario, y con pleno conocimiento de la situación particular del Ledo. Igartúa, el Secretario de Hacienda y luego Contralor le permitió a éste continuar en sus gestiones sin hacerle advertencia u observación alguna sobre la posibilidad de conflicto con la Ley de Etica Gubernamental.
En estas circunstancias, es razonable concluir que el Ledo. Igartúa actuó durante esos años bajo la genuina creencia de que estaba ejerciendo sus funciones con toda legalidad. Dicha creencia debió estar más reforzada aún para el peticionario por el hecho de que en el ejercicio de sus funciones nunca incurrió en conflicto de interés alguno entre sus servicios profesionales al Municipio y sus gestio-nes como miembro de la Junta.
No fue sino hasta 1998, cuando la O.E.G. le presenta una querella, que el Ledo. Igartúa adviene en conocimiento cabal de su situación. Inmediatamente hizo las gestiones necesarias para lograr que los funcionarios gubernamenta-les perfeccionaran los trámites para que él pudiese obtener dispensa. No creemos que la celeridad con que el peticio-nario cumplió con ese trámite, una vez presentada la que-rella en su contra, se debiera a que tenía conocimiento de antemano de dicho trámite y no se había tomado la moles-tia de hacer algo al respecto. Más bien, la actuación del Ledo. Igartúa demuestra su candidez al esforzarse por cumplir rápidamente con un trámite que, con toda proba-bilidad, desconocía y del cual fue informado en la propia querella en su contra. Es importante que destaquemos el hecho de que al 30 de agosto de 1994, cuando el peticiona-rio le solicitó la dispensa al Secretario de Hacienda, la OE-*8471991-86 llevaba apenas ocho meses de aprobada. Es muy probable que el Ledo. Igartúa no conociera en ese momento que la decisión final sobre la concesión de la dispensa co-rrespondía a la O.C.A.M.(3)
Tomando en consideración las circunstancias muy par-ticulares de este caso, entendemos que no se justifica una aplicación automática de la Ley de Ética Gubernamental. Precisamente, el caso de autos evidencia las injusticias que se pueden cometer cuando se recurre al automatismo en la aplicación e interpretación de la ley, sobre todo en un esta-tuto de carácter moral y ético.
Al aplicar la Ley de Ética Gubernamental debemos evi-tar que ésta se convierta en un arma de ataque contra cualquier funcionario público que alegadamente haya in-cumplido con alguna de sus disposiciones, sin antes anali-zar las circunstancias específicas en que se da la alegada violación. Esta ley debe ser un instrumento para combatir la corrupción, no para castigar a funcionarios sin importar que éstos demuestren que en su caso no hubo conflicto de intereses, venta de influencias ni beneficios económicos indebidos. Debemos tener presente el principio de que al interpretar una disposición específica de una ley, es nues-tra obligación fundamental imprimirle efectividad a la in-tención legislativa, propiciando de esta forma la realiza-ción del propósito que persigue la ley, siempre, claro está, teniendo presente el fin social que la inspiró. Véanse: O.E.G. v. Cordero, Rivera, supra; Vázquez v. A.R.Pe., 128 D.P.R. 513, 523 (1991); Zambrana Maldonado v. E.L.A., *848129 D.P.R. 740 (1992); Gobernador v. Alcalde de Coamo, 131 D.P.R. 614 (1992).
HH HH HH
En resumen, considerada la prueba que obra en el ex-pediente, es nuestro criterio que no procede imponer san-ciones al Ledo. Igartúa por violación al citado Art. 3.3(e) de la Ley de Ética Gubernamental. Consta claramente que el peticionario solicitó la dispensa al comienzo de sus labores con el B.G.F., y se la solicitó al Secretario de Hacienda, funcionario que según el propio Art. 3.3(e) está directa-mente relacionado con dicho procedimiento. El hecho de que luego el Ledo. Igartúa no haya continuado la gestión, no necesariamente denota desinterés de su parte sino, más bien, confianza en que, si el propio Secretario de Hacienda, quien también era Presidente de la Junta no le manifestó objeción, no había ilegalidad alguna en el hecho de que continuara ofreciendo sus servicios profesionales al Municipio.
Además, debemos tener muy en cuenta que surge espe-cíficamente del expediente que los contratos suscritos en-tre el Ledo. Igartúa y el Municipio fueron presentados en la Secretaría del Municipio y Oficina del Contralor, de acuerdo con el Reglamento Núm. 33 sobre Registro de Con-tratos, Escrituras y Documentos Relacionados y Envío de Copias a la Oficina del Contralor, Reglamento Núm. 5743 de 28 de enero de 1998. Durante el periodo en controversia, la Oficina del Contralor, que tiene una obligación legal de pasar juicio y rendir informes sobre “las cuentas, los des-embolsos y los ingresos de las agencias, instrumentalida-des y subdivisiones políticas en relación con los cuales se descubran irregularidades”,(4) y que como cuestión de he-cho tenía ante sí los contratos otorgados pór el Ledo. Igar-*849túa, nunca le informó al peticionario de problema o ilega-lidad alguna respecto a ellos. Cabe también señalar que desde 1997 —antes de presentarse la querella que nos ocu-pa— el Contralor lo era Manuel Díaz Saldaña, la misma persona a quien, siendo entonces Secretario de Hacienda y Presidente del B.G.F., el Ledo. Igartúa le solicitó la dispensa.
Finalmente, los autos demuestran que mientras estuvo ejerciendo sus funciones como abogado del Municipio y miembro de la Junta, el Ledo. Igartúa no participó en tran-sacción alguna que constituyera un conflicto de intereses, como tampoco obtuvo ventajas indebidas para el Munici-pio, aprovechándose de su posición en el B.G.F.
Por todo lo antes expuesto, revocaríamos el dictamen del Tribunal de Circuito de Apelaciones, así como la multa impuesta por la O.E.G. al Ledo. Igartúa. Disentimos, pues, de la sentencia dictada por este Tribunal.
— O —

(1) Como cuestión de realidad, el peticionario nunca participó durante el periodo de 1ro de julio de 1994 a 31 de octubre de 1998 en ningún asunto relacionado con financiamientos por parte del Banco Gubernamental de Fomento (B.G.F.) al Muni-cipio de Aguadilla. Así surge de una certificación a esos efectos emitida por el B.G.F. el 1ro de diciembre de 1998.


(2) Específicamente, esta cláusula dispone que “el periodo de duración de este contrato será de doce (12) meses, comenzando el primero de julio de mil novecientos noventa y tres (1993) hasta el treinta (30) de junio de mil novecientos noventa y cuatro (1994). Entendiéndose que el mismo será prorrogable a partir de esta fecha, de año en año, a menos que cualquiera de las dos partes notifique a la otra con sesenta (SO) días de antelación a la fecha de expiración de cualesquiera de los años en que esté vigente dicho contrato, que desea terminar con el mismo”.


(3) Resulta interesante señalar aquí que la propia Oficina del Comisionado de Asuntos Municipales, al concederle la dispensa retroactiva al Ledo. Igartúa, señaló que “[l]a presente petición se considera, a pesar de ser retroactiva, tomando en con-sideración que se ha demostrado que al momento en que se otorgaron los contratos notificó a algunas de las agencias concernidas con relación a los mismos y no le orientaron sobre el procedimiento y los requisitos de ley que debió seguir; además, la pronta diligencia realizada para obtener la dispensa una vez tuvo conocimiento de la querella presentada por la Oficina de Ética Gubernamental ... lo que demuestra el no haber tenido intención de violar la ley”.


(4) Véase el Art. 12 de la Ley Núm. 9 de 24 de julio de 1952, ley que creó la Oficina del Contralor de Puerto Rico, 2 L.P.R.A. see. 82.